                UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF FLORIDA
                       TAMPA DIVISION

ALLA PASTERNACK,
Executrix of the Estate
of Leon Frenkel,

          Plaintiff,

v.                                 Case No. 8:16-cv-482-T-33CPT

BRUCE K. KLEIN, individually,
and in all other employee, owner,
member, corporate and agent capacities
as regards his various business
entities, and OZEAN PARTNERS, LLC,

          Defendants.
                               /

          FINDINGS OF FACT AND CONCLUSIONS OF LAW

     This cause comes before the Court pursuant to a bench

trial held on May 29 and May 30, 2018. The parties filed their

proposed findings of fact and conclusions of law on July 30,

2018. (Doc. ## 117, 118). Additionally, on August 10, 2018,

Plaintiff Alla Pasternack filed a reply to Defendants Bruce

Klein and Ozean Partners, LLC’s proposed findings of fact and

conclusions of law with the Court’s leave. (Doc. # 123).

Later, the Court ordered supplemental briefing, (Doc. # 128),

and the parties filed their briefs on November 15, 2018. (Doc.

## 131, 132).

                              1
       Having considered the evidence and applicable law, the

Court grants judgment in favor of Pasternack and against Ozean

Partners and Klein.

I.     Background and Procedural History

       On February 29, 2016, Plaintiff Leon Frenkel initiated

this   action,   alleging   Klein       and   Ozean   Partners   violated

Florida’s Uniform Fraudulent Transfer Act (“FUFTA”). (Doc. #

1). The challenged transaction is the September 19, 2015,

transfer of a condominium located in Longboat Key, Florida,

from Klein’s former wife, Elise Gieger, to Ozean Partners.

Frenkel claimed the transfer was fraudulent because Klein was

entitled to the Longboat Key property, but instead instructed

Gieger to transfer the property to Ozean Partners to shield

it from Klein’s creditors. (Doc. # 91 at 2-3). Klein and Ozean

Partners contend the transfer was not fraudulent and the

Longboat Key property is Klein’s homestead. (Id. at 4-5).

       This action is not the only lawsuit between Frenkel and

Klein. Specifically, in the United States District Court for

the Eastern District of Pennsylvania, Frenkel had previously

sued Klein and Klein’s company, Victory Partners, LLC, for

breach of contract and to pierce the corporate veil. (Id. at

5). Frenkel’s FUFTA claims in this action are directly related



                                    2
to the underlying facts and issues in the Pennsylvania action.

(Doc. # 38). Therefore, on November 15, 2016, this case was

stayed pending the outcome of the Pennsylvania action. (Id.).

While this case was stayed, Frenkel died on March 4, 2017, so

his   daughter     and   executrix        of   his    estate,    Pasternack,

substituted herself as plaintiff in both the Pennsylvania

action and this action. (Doc. # 43; Doc. # 114-1 at 12). After

the Pennsylvania court entered judgment against Klein and

Victory Partners, the stay was lifted in this action on August

22, 2017. (Doc. # 48).

      The parties filed cross motions for summary judgment,

(Doc. ## 67, 68), which the Court denied on March 22, 2018.

(Doc. # 86). Thereafter, this case proceeded to a bench trial

to determine: (1) whether the Longboat Key property was

Klein’s    homestead,    and    (2)    whether       the   transfer    of   the

Longboat     Key   property     from       Gieger     to    Ozean     Partners

constituted a fraudulent transfer under FUFTA. At trial, over

seventy     exhibits     were   entered        and    multiple      witnesses

testified,    including    Klein;      Alejo    Abreu,     the   condominium

complex’s     maintenance       supervisor;          Kim   Giaccardo,       the

condominium complex’s community manager; and William West, a

friend of Klein’s and resident of the condominium complex. At



                                      3
the close of Pasternack’s case, Pasternack moved for directed

verdict, and the Court reserved ruling.

      The Court has carefully considered the evidence and

testimony presented at trial, the arguments of counsel, the

parties’ briefs, and the governing law. The Court now makes

the following findings of fact and conclusions of law pursuant

to Federal Rule of Civil Procedure 52(a).

II.   Findings of Fact

      The Court makes the following findings of fact. To the

extent that any findings of fact might constitute conclusions

of law, they are adopted as such.

      A.    The Pennsylvania Action

      In 2010, Frenkel agreed to lend $153,000 to Victory

Partners, with Klein to serve as an individual guarantor on

the note. (Doc. # 91 at 5). Later, Frenkel agreed to lend

another    $25,000   to   Klein     individually.   (Id.).     Klein    and

Victory Partners subsequently defaulted on these loans. (Doc.

# 113-5 at 3). Consequently, on April 18, 2014, Frenkel

initiated the Pennsylvania lawsuit for breach of contract and

to pierce the corporate veil. (Doc. # 91 at 5). On August 11,

2014, after Klein and Victory Partners failed to appear, the

Pennsylvania    court     entered    default   judgment   in    favor   of



                                     4
Frenkel and against Klein and Victory Partners. (Id. at 6).

     On October 30, 2015, shortly after the transfer of the

Longboat Key property from Gieger to Ozean Partners, Klein

and Victory Partners made their first appearance in the

Pennsylvania   action   and   moved   to   set    aside   the   default

judgment, arguing they were never properly served. (Doc. #

114-1 at 8, 18). After an evidentiary hearing on whether

service was proper, the Pennsylvania court set aside the

default judgment on March 21, 2016. (Id. at 10, 18). Frenkel

had filed a notice of lis pendens on the Longboat Key property

on March 1, 2016, (Doc. # 6), which was discharged on April

11, 2016, after the Pennsylvania default judgment was set

aside. (Doc. # 15).

     The parties eventually settled as to multiple claims,

but Klein failed to tender the settlement payment until the

Pennsylvania court imposed sanctions. (Doc. # 113-4). On July

24, 2017, following a bench trial on the remaining claims,

the Pennsylvania court entered judgment against Klein and

Victory   Partners   for   $318,744.01,    with    $62.88   in   post-

judgment interest per day, beginning on July 25, 2017, and

continuing until judgment is paid. (Doc. # 113-5 at 1). Klein

appealed the Pennsylvania court’s decision, but the judgment



                                 5
was affirmed by the Third Circuit Court of Appeals. (Doc. ##

126, 127).

     B.      Transfer of the Longboat Key Property From Gieger
             to Ozean Partners

     On March 9, 2015, Klein and Gieger finalized their

divorce in New Jersey state court and entered a matrimonial

settlement agreement. (Doc. # 112-7). Among other things, the

agreement stated that Gieger agreed to transfer title of the

Longboat Key property to Klein. (Doc. # 113-1). Gieger had

obtained the Longboat Key property in May of 2004. (Doc. #

112-1). Additionally, Gieger had executed two mortgages on

the Longboat Key property, both of which stated the property

was not Gieger’s homestead. (Doc. # 112-2; Doc. # 112-4).

According    to   the   matrimonial   settlement   agreement,   the

property’s fair market value was $550,000. (Doc. # 113-1 at

¶ 17).

     Yet, on September 19, 2015, for $10.00 “and other good

and valuable considerations,” Gieger transferred the Longboat

Key property to Ozean Partners. (Doc. # 112-13). At trial,

Klein testified that Gieger received a nominal $10.00 for the

transaction. (Doc. # 115 at 164:9-12). Ozean Partners had

been formed on August 10, 2015 — a little over a month before

the transfer — with Klein as its sole managing member. (Doc.


                                 6
# 91 at 6; Doc. # 112-9). Ozean Partners did not last long,

though, as it was administratively dissolved on September 23,

2016,   by   the   State    of   Florida           for    failing    to    file   its

mandatory annual reports. (Doc. # 112-23). Klein testified at

trial   that   Ozean      Partners    had          “liquidated”      and     “ended”

sometime in early 2017. (Doc. # 115 at 104:19-105:6).

     Moreover,      the     parties           stipulated      that        Klein   was

insolvent when the Longboat Key property was transferred to

Ozean   Partners.      (Doc.     #   91       at    6).    Notwithstanding        his

insolvency and the property’s value, Klein made the decision

with Gieger that the property would be transferred to Ozean

Partners. Specifically, Klein testified at trial that he and

Gieger agreed the property “was to go into an entity for the

benefit of [their] son,” Peter Klein. (Doc. # 115 at 94:10-

24). Klein stated “the law firm had come up with an entity

[(Ozean Partners)] and a way to help [their] son. So [Klein

and Gieger] agreed to it.” (Id.). Klein likewise testified

during the Pennsylvania action that it was agreed the property

would be transferred to Ozean Partners to benefit Peter. (Doc.

# 112-18 at 8-9; Doc. # 112-25 at 8:12-13).




                                          7
     C.        Subsequent Transactions          and   Ownership    of    the
               Longboat Key Property

     On August 16, 2015, shortly after Ozean Partners had

been formed, Ozean Partners and a realtor executed a Property

Management and/or Lease Agreement, agreeing that the realtor

would rent the Longboat Key property. (Doc. # 112-11). That

same day, the property was listed for rent. (Doc. # 112-12).

On November 16, 2015, the realtor contacted Giaccardo about

a potential tenant. (Doc. # 112-15). Giaccardo testified that

Klein also approached her about a potential tenant. (Doc. #

116 at 242:9-17). As of January 7, 2016, the listing was

withdrawn and the property was no longer on the market. (Doc.

# 112-16).

     On   July     15,   2017   —   less    than   ten   days   before   the

Pennsylvania court entered judgment — Ozean Partners took out

a $150,000 mortgage on the Longboat Key property in favor of

Samuel Mesrie. (Doc. # 112-28). The mortgage was recorded

with the Sarasota County Clerk’s Office on July 20, 2017.

(Id.).    On    September   14,     2017,   a   different   mortgage     was

“recorded to correct and replace” the mortgage recorded on

July 20, 2017. (Doc. # 115-42 at 1). The terms of both

mortgages appear to be the same, and Klein did not know why

the mortgage was rerecorded. (Doc. # 115 at 149:6-9).


                                      8
     Additionally, on July 18, 2017, a Florida UCC security

interest listing Ozean Partners as the debtor and Mesrie as

the secured party was filed on the Longboat Key property.

(Doc. # 112-34). That same day, Klein executed an Affidavit

of Title as the “Sole Manager(s) and/or Member(s) of Ozean

Partners,” which stated Ozean Partners had owned the property

since May of 2014. (Doc. # 112-36). Also, on July 20, 2017,

an Assignment of Leases and Rents was also recorded for the

Longboat Key property, on behalf of Mesrie. (Doc. # 112-29).

     Klein testified that he no longer had any ownership

interest    in    Ozean   Partners    at    the   time   of   the   mortgage

transaction. (Doc. # 115 at 103:12-25). Yet, Klein benefited

from the proceeds generated as a result of obtaining the

mortgage.     First,      on   July   20,     2017,      Mesrie’s   counsel

transferred $67,000 to Arthur T. Magrann, a physician that

had previously paid some of Klein’s legal bills. (Doc. # 115-

41; Doc. # 115 at 146:1-17). Second, on July 21, 2017,

Mesrie’s counsel transferred $58,064.13 to Byrne Associates,

LLC, an operating company of which Klein was the sole member.

(Doc. # 115 at 144:6-145:25).

     Subsequently, on August 4, 2017 — less than two weeks

after   the      Pennsylvania    court     entered    judgment      —   Ozean



                                      9
Partners, through its manager John Tidrow, transferred the

Longboat Key property to Klein for $10.00. (Doc. # 112-44).

The quit claim deed stated Ozean Partners received “$10.00

and/or   other     good   and   valuable   consideration”     for   the

property, and Klein testified at trial that Ozean Partners

received a nominal $10.00. (Id.; Doc. # 115 at 164:13-18).

This was the first time Klein held title to the property, as

Klein testified at trial that he “never owned the property”

before the transfer. (Doc. # 115 at 130:15-16).

     The same day as the transfer, Klein filed the deed as

well as a homestead declaration and application with the

Sarasota County Clerk. (Doc. # 112-45). In the homestead

declaration, Klein declared under penalty of perjury that his

“date of permanent residency” was February 20, 2007; however,

Klein admitted during trial that date was wrong. (Doc. # 115

at 152:14-153:15). Specifically, Klein testified that “2007”

was written by mistake and “2017” was the correct year that

should have been listed for the date of permanent residency.

(Id.).   Tidrow,    who   had   been    residing   at   the   property,

continued to live there after the transfer. (Id. at 159:7-

23, 163:6-8). Additionally, after the transfer, Tidrow paid

a few property-related costs, such as condominium fees and



                                   10
utilities,    while   Klein   paid     the    property’s   mortgage    to

Mesrie. (Id. at 156:15-23, 162:15-163:14).

     On August 22, 2017, Pasternack filed a notice of lis

pendens on the Longboat Key property. (Doc. # 49). Pasternack

later   recorded   the   Pennsylvania        court   judgment   with   the

Sarasota County Clerk on October 20, 2017.

     D.    Klein’s Residence at the Longboat Key Property

     Klein testified at trial that the Longboat Key property

was his residence when it was transferred to Ozean Partners.

(Doc. # 115 at 96:9-11). But this testimony stood in stark

contrast to the representations made in the Pennsylvania

action. For example, on January 9, 2016, during a deposition,

Klein testified that the Longboat Key property was “not [his]

residence,” that he did not live at that address and never

did. (Doc. # 112-17 at 2). Klein also testified that in 2015

he did not consider the Longboat Key property his residence.

(Id. at 11). Additionally, on January 22, 2016, during the

evidentiary   hearing    before   the    Pennsylvania      court,   Klein

testified that prior to May of 2014, he had not been residing

at the Longboat Key property for months and would only stay

at the property for a few nights at most because “it was like

a jail” for him and “made [him] sick.” (Doc. # 112-18 at 6).



                                  11
Because Klein “wasn’t interested in living at that location,

staying there or whatever you want to call it,” his son

resided at the property. (Id. at 8).

       Moreover, Klein’s testimony on his residency changed on

other occasions as well. For example, in an unrelated case in

the Eastern District of New York, Klein filed an affidavit

stating he “never testified in the . . . Pennsylvania case

that     [he]   resided      anywhere     except    [the    Longboat   Key

property].” (Doc. # 112-43 at ¶ 7).

       Furthermore, on April 17, 2015, Klein and his then-

girlfriend      Karen       McKeivier     entered    into    a   one-year

residential lease agreement for an apartment located at 100

Central Avenue, Sarasota, Florida. (Doc. # 112-6). Klein

testified he stayed at the Central Avenue property twice a

week, mostly on weekends, and kept some personal belongings

there.    (Doc.   #   115    at   170:20-171:15).    Nonetheless,      West

testified that Klein lived with McKeivier at the Central

Avenue property for a temporary time. (Doc. # 116 at 273:2-

13). Additionally, the Central Avenue property was listed as

Klein’s address in both his answer to Frenkel’s complaint in

the Pennsylvania action and his 2013 and 2014 tax returns.

(Doc. # 112-17 at 13; Doc. # 112-20; Doc. # 115 at 41:17-25).



                                     12
      Klein also submitted his license, voting registration,

and     matrimonial   settlement       agreement        to   establish    his

residency.    However,    while      Klein   held   a    Florida   driver’s

license listing the Longboat Key property as his address,

Klein    testified    during   the    Pennsylvania       action    that   the

address on his driver’s license did not reflect his actual

residence. (Doc. # 115 at 95:17-19). Additionally, while

Klein had been registered to vote in Florida since February

20, 2007, (Doc. # 114-18), Klein’s voting record displayed

only two entries — one on March 15, 2016, for the Presidential

Preference Primary Election, and one on November 8, 2016, for

the General Election — both of which were after the 2015

transfer. (Id.). Also, the matrimonial settlement agreement

stated Klein had been residing at the Longboat Key property

since November of 2013, (Doc. # 113-1), but Klein testified

at trial that he did not consistently live at the property

during this time. (Doc. # 115 at 79:9-15).

      Finally, Klein sought to establish his residency through

the testimony of three witnesses. First, Abreu testified that

he had often seen Klein or his vehicle at the property. (Doc.

# 116 at 219:23-220:3, 223:4-11). He also stated that he could

not recall a period of time over the past four years when



                                     13
Klein was away from the property. (Id. at 221:9-11). But Abreu

had not been in Klein’s condominium unit for at least three

to four years. (Id. at 221:24-222:3). Moreover, Abreu was not

certain whether Klein had ever rented the unit out. (Id. at

228:22-23).

     Second, Giaccardo testified that she had seen Klein or

his vehicle on a weekly basis at the property. (Id. at 234:24-

235:4). In fact, Giaccardo stated Klein had “a habit of

sitting at the bench at the marina to watch the sunset” and

had recently volunteered to be on the complex’s “fining

committee.” (Id. at 235:4-13). Giaccardo kept records of the

condominiums’ ownerships and leases, and while she was not

aware of any lease agreements concerning Klein, she was aware

that Ozean Partners owned the unit from 2015 to August 4,

2017. (Id. at 232:12-14, 236:4-6, 241:12-17). Third, West

testified that he and Klein often went to the gym together,

watched weekly football games together, and ate at local

restaurants together. (Id. at 257:14-21, 264:6-15).

III. Conclusions of Law

     The Court makes the following conclusions of law. To the

extent that any conclusions of law might constitute findings

of fact, they are adopted as such.



                             14
     A.    Fraudulent Transfer of Longboat Key Property

     The Second Amended Complaint alleges the transfer of the

Longboat   Key   property   from    Gieger   to   Ozean   Partners

constituted either an actual (Count I) or constructive (Count

II) fraudulent transfer under FUFTA. (Doc. # 30 at 8-10).

     Judgment creditors can use FUFTA to set aside transfers

or obtain other relief by establishing the transfer was either

actually or constructively fraudulent. But both actual and

constructive fraudulent conveyance claims require proof that

the property transferred could have been used to satisfy the

creditor’s claim. (Doc. # 86 at 22-23); see also In re

Mathews, 360 B.R. 732, 746 (Bankr. M.D. Fla. 2007) (“A debtor

can only commit fraud on his creditors by disposing of such

property as the creditor would have a legal right to look for

satisfaction of his claim.” (quoting In re Kimmel, 131 B.R.

223, 229 (Bankr. S.D. Fla. 1991)). A debtor’s homestead, for

example, is not property that can be used to satisfy a

creditor’s claim. Havoco of Am., Ltd. v. Hill, 790 So. 2d

1018, 1029 (Fla. 2001). This means FUFTA “has no effect on

the constitutionally created homestead exemption.” Id.

     Therefore, the first inquiry for both FUFTA claims is

whether the Longboat Key property was Klein’s homestead.



                               15
             1.     Homestead

       “The Florida Constitution protects a debtor’s homestead

from forced sale.” In re Migell, 569 B.R. 918, 920 (Bankr.

M.D. Fla. 2017) (citing Fla. Const., art. X, § 4). Certain

requirements must be met to receive homestead protection. For

starters, homestead status is only afforded to property owned

by a “natural person.” Fla. Const., art. X, § 4. Additionally,

“[t]o    qualify         for   Florida’s     homestead      exemption,    an

individual        must    have   an    ownership      interest    in   [the]

residence.” In re Alexander, 346 B.R. 546, 547 (Bankr. M.D.

Fla.    2006).      Moreover,    the    debtor’s      homestead    must   be

established before the judgment is recorded. Wechsler v.

Carrington, 214 F. Supp. 2d 1348, 1351-52 (S.D. Fla. 2002).

       “[H]omeowners       seeking     to   qualify   for   the   homestead

exemption must meet both an objective and subjective test.

First, they must actually use and occupy the home. Second,

they must express an actual intent to live permanently in the

home.” In re Harle, 422 B.R. 310, 314 (Bankr. M.D. Fla. 2010).

“Where . . . an ‘owner acts inconsistently with a self-

professed intention to establish a homestead, a claim for

exemption may fail.’” In re Geiger, 569 B.R. 846, 849 (Bankr.

M.D. Fla. 2016) (quoting In re Bratty, 202 B.R. 1008, 1010



                                       16
(Bankr. S.D. Fla. 1996)). “The homestead exemption should not

. . . ‘be so applied as to make it an instrument of fraud or

imposition upon creditors.’” FTC v. Am. Precious Metals, LLC,

726 F. App’x 729, 732 (11th Cir. 2018) (quoting Havoco, 790

So. 2d at 1020); see also In re Englander, 95 F.3d 1028, 1031

(11th Cir. 1996) (“[T]he homestead exemption law is intended

to be a shield, not a sword . . . .”).

       “[T]here is little that a homeowner can do under Florida

law to lose the protection of homestead.” In re Bennett, 395

B.R.   781,   789   (Bankr.   M.D.      Fla.    2008);    see   also   In    re

Chauncey, 454 F.3d 1292, 1294 (11th Cir. 2006) (holding the

debtor’s   “blatant[]    .    .   .    move    designed   to    deceive     her

creditors and one made in bad faith” was insufficient to find

an exception to the homestead exemption). For example, the

“transfer of nonexempt assets into an exempt homestead with

the intent to hinder, delay, or defraud creditors is not [an]

exception[] to the homestead exemption.” Havoco, 790 So. 2d

at 1029. Accordingly, “[a] debtor’s homestead exemption claim

is   presumptively    valid.”     In    re    Migell,    569    B.R.   at   920

(citation omitted). And “[a]ny challenge to the homestead

exemption claim places a burden on the objecting party to

make a strong showing that the [d]ebtor is not entitled to



                                       17
the claimed exemption.” In re Franzese, 383 B.R. 197, 202-03

(Bankr. M.D. Fla. 2008).

     The Longboat Key property was not Klein’s homestead when

Gieger transferred it to Ozean Partners. Specifically, Klein

did not own the property prior to August 4, 2017. Before

September     of       2015,    the   property    was   owned      by   Gieger

individually. Then, from September of 2015 until August of

2017, the Longboat Key property was owned by Ozean Partners

– a limited liability company that was not entitled to claim

homestead protection. See Centennial Bank v. Noah Grp., LLC,

755 F. Supp. 2d 1256, 1260 (S.D. Fla. 2010) (holding property

titled in the name of a limited liability company was not

entitled to homestead protection). At most, Klein owned an

interest    in     a    limited   liability      company   that    owned    the

property, which is insufficient under Florida law to obtain

homestead protection. See DeJesus v. A.M.J.R.K. Corp., 255

So. 3d 879, 881 (Fla. 2d DCA 2018) (holding property titled

in   the    name       of   a   corporation   could     not   be    the    sole

shareholder’s homestead even though she resided there). In

short, until Ozean Partners transferred title to Klein in

August of 2017, the Longboat Key property could not have been

Klein’s homestead.



                                       18
     Nonetheless, the Longboat Key property was eligible to

become Klein’s homestead after Ozean Partners transferred the

property to Klein on August 4, 2017. While the Pennsylvania

court entered judgment on July 20, 2017, and Pasternack filed

a notice of lis pendens on August 22, 2017, the lien against

the Longboat Key property did not arise until the judgment

was recorded on October 20, 2017. See In re Owen, 961 F.2d

170, 172 (11th Cir. 1992) (noting a lien established before

the homestead status was acquired may be enforced against the

debtor’s homestead); In re Lee, 223 B.R. 594, 599-600 (Bankr.

M.D. Fla. 1998) (explaining the filing of a notice of lis

pendens does not create a lien on the property).

     Therefore,   if   Klein   established   the   Longboat   Key

property as his homestead after August 4, 2017, but before

October 20, 2017, the property is protected from forced sale.

Florida courts have not set a minimum occupancy requirement

to establish a homestead. See In re Geiger, 569 B.R. at 850

(“The Court . . . is unable to locate any authority setting

a minimum occupancy in order to establish the homestead

exemption . . . .”). But see Id. (“[T]he Court concludes that

the [d]ebtor’s ten-day ‘occupancy’ . . . is not sufficient.”).




                               19
So the fact that Klein only had a short time to establish the

Longboat Key property as his homestead is not determinative.

      Klein provided evidence to establish that the Longboat

Key   was    both    objectively      and    subjectively      his   homestead

before      the    Pennsylvania       judgment    was    recorded.      First,

regarding whether Klein used and occupied the Longboat Key

property, multiple witnesses testified to seeing Klein at the

Longboat     Key     property    on     a    weekly   basis.    Furthermore,

Pasternack failed to point to another location besides the

Longboat Key property where Klein actually resided after the

transfer from Ozean to Klein. See In re Franzese, 383 B.R. at

202-03 (noting the burden is on the party objecting to a

debtor’s homestead). Second, regarding Klein’s intent, while

not      dispositive,         Klein’s        driver’s    license,       voter

registration, and voting practices are afforded some weight.

See In re Morad, 323 B.R. 818, 824-25 (B.A.P. 1st Cir. 2005)

(noting a debtor’s voter registration and voting practices

are relevant factors). Furthermore, Klein has continued to

pay the mortgage on the Longboat Key property since September

of 2017.

      As     pointed    out     by    Pasternack,       Klein’s      homestead

declaration         contained     some       misstatements.       But    these



                                        20
misstatements do not render the recording of the homestead

declaration completely irrelevant. Further, even if the Court

set aside the homestead declaration because of the falsities

it    contained,        there      still         remains      ample         evidence

demonstrating that Klein established the property as his

homestead     between     August      4    and      October    20,    2017.       More

importantly, Pasternack failed to offer evidence establishing

that the property was not Klein’s homestead before October

20, 2017, and therefore, failed to satisfy her burden.

      Under    the   totality      of      the   circumstances,        the        Court

concludes Klein established the Longboat Key property as his

homestead before the Pennsylvania judgment was recorded. Even

if   Klein    established       the     Longboat      Key     property       as    his

homestead with the specific intent to protect it from forced

sale,   “Florida     courts      have       consistently       held        that    the

homestead exemption . . . must be liberally construed.”

Butterworth v. Caggiano, 605 So. 2d 56, 58 (Fla. 1992); see

also In re Prestwood, 322 B.R. 463, 469 (Bankr. S.D. Fla.

2005)   (“Exceptions      to    the       homestead     exemption      should       be

strictly      construed    in    favor         of    claimants       and     against

challengers.”).




                                          21
     Notwithstanding   the   Longboat   Key   property’s   current

homestead status, the property was not Klein’s homestead at

the time of the transfer from Gieger to Ozean Partners, and

therefore, was property subject to payment of the debt due.

          2.   Actual Fraud

     A transfer is actually fraudulent under Section 726.105,

Florida Statutes, if made “[w]ith actual intent to hinder,

delay, or defraud any creditor of the debtor.” Fla. Stat. §

726.105(1)(a). In analyzing a debtor’s actual intent, courts

“look to indicia of intent commonly known as ‘badges of

fraud.’” Nat’l Mar. Servs., Inc. v. Straub, 979 F. Supp. 2d

1322, 1328 (S.D. Fla. 2013) (quoting Amjad Munim, M.D., P.A.

v. Azar, 648 So. 2d 145, 152 (Fla. 4th DCA 1994)). These

badges of fraud include:

     whether the transfer was to an insider, whether the
     debtor retained possession or control of the
     property transferred after the transfer, whether
     the transfer or obligation was disclosed or
     concealed, whether before the transfer was made the
     debtor had been sued or threatened with suit,
     whether the transfer was of substantially all the
     debtor’s assets, whether the debtor absconded,
     whether the debtor removed or concealed assets,
     whether the value of the consideration received by
     the debtor was reasonably equivalent to the value
     of the asset transferred, whether the debtor was
     insolvent or became insolvent shortly after the
     transfer, whether the transfer occurred shortly
     before or after a substantial debt was incurred,
     and whether the debtor transferred the essential


                               22
      assets of the business to a lienor who transferred
      them to an insider of the debtor.

Id. This list is not exhaustive, and no badge alone is

dispositive. Wiand v. Lee, 753 F.3d 1194, 1200 (11th Cir.

2014). Nonetheless, evidence of multiple badges of fraud

creates    “a   prima     facie    case    and    raise[s]    a   rebuttable

presumption that the transaction is void.” Straub, 979 F.

Supp. 2d at 1328.

      In this case, several badges of fraud are present. First,

the transfer was made to an insider. Specifically, even though

Klein was entitled to the Longboat Key property under the

matrimonial     settlement      agreement,       Gieger   transferred    the

property to Ozean Partners – a company formed a little over

a month before the transfer with Klein as the sole managing

member. See Wells Fargo Bank, N.A. v. Barber, 85 F. Supp. 3d

1308, 1318 (M.D. Fla. 2015) (noting defendant’s transfer to

a limited liability company that she was the sole member of

was   a   transfer   to    an     insider);      see   also   Fla.   Stat.   §

726.102(8) (defining “insider” to include “[a] partnership in

which the debtor is a general partner” and “[a] corporation

of which the debtor is a director, officer, or person in

control”).




                                      23
      Second, before the transfer to Ozean Partners, Frenkel

had been attempting to collect on the promissory notes and

initiated the Pennsylvania action against Klein. In fact,

Frenkel had obtained a default judgment against Klein in the

Pennsylvania action before the transfer. Third, the amount

received for the Longboat Key property was not reasonably

equivalent to the value of the property. According to the

matrimonial settlement agreement, the Longboat Key property

had a fair market value of $550,000, yet the property was

transferred to Ozean Partners for a nominal $10.00. Fourth,

the Longboat Key property, which Klein was entitled to under

the matrimonial settlement agreement, was substantially all

of   Klein’s     assets   because   Klein   was   insolvent   when   the

property was transferred to Ozean Partners.

      In sum, the transfer of the Longboat Key property from

Gieger to Ozean Partners constituted an actual fraudulent

transfer.

            3.     Constructive Fraud

      A transfer is constructively fraudulent under Section

726.106, Florida Statutes, if: (1) the creditor’s claim arose

before the transfer; (2) the debtor was insolvent at the time

of the transfer or became insolvent because of the transfer;



                                    24
and   (3)   the   debtor   made   the     transfer   without   receiving

reasonably equivalent value in exchange for the transfer.

Fla. Stat. § 726.106(1); RREF SNV–FL SSL, LLC v. Shamrock

Storage, LLC, 250 So. 3d 788, 789-90 (Fla. 1st DCA 2018) (per

curiam). Unlike actual fraud, claims for constructive fraud

do not require proof of fraudulent intent. Gen. Trading v.

Yale Materials Handling Corp., 119 F.3d 1485, 1499 (11th Cir.

1997).

      The transfer of the Longboat Key property from Gieger to

Ozean Partners was constructively fraudulent. First, Frenkel

was a creditor of Klein at the time of the 2015 transfer

because a default judgment had been entered against Klein a

year beforehand on August 11, 2014. (Doc. # 114-1 at 18).

Second, the parties stipulated that Klein was insolvent when

the Longboat Key property was transferred from Gieger to Ozean

Partners. (Doc. # 91 at 6).

      Third and finally, the transfer was not made for a

reasonably equivalent value. “The determination of reasonably

equivalent value should be made on a case by case basis.” In

re Clarkston, 387 B.R. 882, 888 (Bankr. S.D. Fla. 2008). In

cases    where    the   transfer’s    benefits   to   the   debtor   are

indirect, courts consider “the good faith of the parties, the



                                     25
disparity between the fair value of the property [transferred

from the debtor to a third party] and what the debtor actually

received, and whether the transaction was at arm’s length.”

In re Caribbean Fuels Am., Inc., 688 F. App’x 890, 895 n.3

(11th Cir. 2017) (quoting In re Leneve, 341 B.R. 53, 57

(Bankr. S.D. Fla. 2006)). Here, there was a significant

disparity between the fair market value of the property and

the nominal amount given by Ozean Partners in exchange.

Additionally, it was not an arm’s-length transaction because

the   transaction      was   between     Ozean   Partners,      which   was

controlled      by     Klein,    and     Gieger,      Klein’s     ex-wife.

Furthermore,     the    matrimonial      settlement    agreement    stated

Gieger was to transfer the property to Klein, yet Gieger

instead transferred it to Ozean Partners for a nominal sum,

which calls into question the good faith of the parties.

      In sum, the transfer of the Longboat Key property from

Gieger     to   Ozean    Partners       constituted     a    constructive

fraudulent transfer.

      B.    Remedies for Fraudulent Transfer

      FUFTA provides creditors with a variety of remedies for

fraudulent      transfers.      Under     Section     726.108,     Florida

Statutes, these remedies include avoidance of the transfer,



                                    26
attachment, an injunction, appointment of a receiver, and

“[a]ny other relief the circumstances may require.” Fla.

Stat. § 726.108(1). Some Florida courts have interpreted

FUFTA’s catchall provision permitting “any other relief” to

authorize      money         damages        “against        both     fraudulent

transferor[s]     and       transferee[s],        jointly    and   severally.”

McCalla v. E. C. Kenyon Constr. Co., 183 So. 3d 1192, 1194

(Fla. 1st DCA 2016); see also Hansard Constr. Corp. v. Rite

Aid of Fla., Inc., 783 So. 2d 307, 308 (Fla. 4th DCA 2001)

(holding FUFTA’s “catchall provision [is] sufficiently broad

to encompass [a] monetary judgment”).

     Section    726.109,       Florida      Statutes,       provides   “to     the

extent a transfer is voidable in an action by a creditor under

[Section] 726.108(1)(a), the creditor may recover judgment

for the value of the asset transferred, as adjusted under

subsection     (3),    or    the   amount     necessary      to    satisfy     the

creditor’s     claim,        whichever       is    less.”     Fla.     Stat.     §

726.109(2). “The judgment may be entered against . . . [t]he

first transferee of the asset or the person for whose benefit

the transfer was made.” Id. Also, like the catchall provision

in   Section    726.108(1),        courts     have     interpreted      Section

726.109(2) to permit money judgments as well. Dowling v.



                                       27
Davis, 295 F. App’x 322, 323 (11th Cir. 2008) (per curiam);

Myers v. Brook, 708 So. 2d 607, 610 n.1 (Fla. 2d DCA 1998).

     “[T]he condition precedent in [Section 726.109(2)] is

that the transfer be voidable . . . .” Davis, 295 F. App’x at

323. Therefore, a creditor may recover money damages if the

transfer could have been avoided at the time of the transfer,

even if the transfer was not actually avoided. Id.; see also

In re Champalanne, 425 B.R. 707, 713 (Bankr. S.D. Fla. 2010)

(“Although the Trustee cannot impose an equitable lien or

trust   against   the   [debtor’s     homestead],      the   series   of

transfers that culminated in the purchase of the [debtor’s

homestead] may nevertheless result in a judgment against the

transferees involved.”).

     Read   together,    Sections     726.108   and    726.109   permit

creditors   seeking     relief   under    FUFTA   to    choose    their

remedies. In re Davis, 403 B.R. 914, 920 (Bankr. M.D. Fla.

2009). A creditor may choose “either to avoid a transfer and

seek recovery against the asset fraudulently transferred, or

to receive a money judgment against the transferee [or the

person for whose benefit the transfer was made] based on the

lesser of the value of the asset or the amount of the

creditor’s claim.” Id. If equitable relief is unavailable



                                 28
because of the defendant’s wrongdoing, courts may award money

damages instead. See Winn & Lovett Grocery Co. v. Saffold

Bros. Produce Co., 164 So. 681, 683 (Fla. 1935) (holding a

fraudulent transferee liable for money damages because the

transferee made the asset “impracticable or impossible to

reach,” which prevented avoidance of the transfer).

      The transfer of the Longboat Key property from Gieger to

Ozean      Partners    was   both     actually      and    constructively

fraudulent. Frenkel’s estate “demands to attach and levy upon

[Klein’s] interest in the [Longboat Key property] to which

[Ozean Partners] fraudulently holds legal title and such

further and additional relief this Court deems just and

proper.” (Doc. # 30 at 9-10). But Ozean Partners no longer

holds title to the property. And even if the Court were to

set   aside    the    transfer   from      Gieger   to    Ozean   Partners,

Frenkel’s estate would not be permitted to pursue the Longboat

Key property because it is now Klein’s homestead. As a result,

the only remedy available for Frenkel’s estate is to recover

money damages.

      As    the   transferee     of   the    fraudulently     transferred

property, Ozean Partners may be liable for money damages under

Section 726.109. Likewise, as the person for whose benefit



                                      29
the fraudulent transfer was made, Klein may be liable for

money damages under Section 726.109 as well.

       Florida courts have held that “[a] fraudulent conveyance

action . . . is not an action against a debtor for failure to

pay an amount owing from a prior judgment.” Yusem v. S. Fla.

Water Mgmt. Dist., 770 So. 2d 746, 749 (Fla. 4th DCA 2000).

In other words, a creditor that has a judgment against a

debtor cannot obtain an additional money judgment against the

same    debtor     simply    because     that     debtor     fraudulently

transferred assets to avoid the creditor. Here, Klein is

already    Frenkel’s    judgment    debtor.       Therefore,    Frenkel’s

estate cannot obtain an additional money judgment against

Klein     merely   because    the      Longboat     Key    property     was

fraudulently transferred to prevent Frenkel from using the

property to satisfy his claim. While a money judgment cannot

be entered, Klein still violated FUFTA, and therefore, a

nonmonetary judgment can be entered in favor of Frenkel’s

estate and against Klein. See Branch Banking & Trust Co. v.

Hamilton Greens, LLC, No. 11-80507-CIV-MARRA/MATTHEWMAN, 2016

U.S. Dist. LEXIS 77087, at *67-69, 72-73 (S.D. Fla. Jan. 13,

2016)   (holding    a   nonmonetary      judgment    could     be   entered

against a judgment debtor, even though a monetary judgment



                                    30
could not), report and recommendation adopted, 2016 U.S.

Dist. LEXIS 77086 (June 14, 2016).

     With respect to Ozean Partners, Frenkel’s estate can

recover the lesser of the value of the Longboat Key property

or the amount necessary to satisfy its claim. Fla. Stat. §

726.109(2). No evidence showing that the value of the Longboat

Key property has changed since 2015 has been presented. So,

assuming the fair market value of the Longboat Key property

has not changed since the 2015 transfer, the value of the

property is $550,000. Judgment in the Pennsylvania action was

entered in the amount of $318,744.01, plus $62.88 in post-

judgment interest per day, beginning on July 25, 2017, and

continuing until judgment is paid. (Doc. # 113-5 at 1). Thus,

because   Frenkel’s   claim    is    less   than   the   value   of   the

property, a money judgment of $318,744.01, plus $62.88 in

post-judgment interest per day accruing since July 25, 2017,

can be entered in favor of Frenkel’s estate and against Ozean

Partners.

     C.     Directed Verdict

     At the close of Pasternack’s case, Pasternack moved for

directed verdict. Pasternack argued Klein was not entitled to

claim the Longboat Key property as his homestead because



                                    31
Tidrow continued to reside at the property with Klein after

the 2017 transfer. (Doc. # 115 at 183:24-186-9). However,

Pasternack   failed     to    offer   any   case       law   to   support   the

assertion that having a roommate defeats a debtor’s homestead

claim. Klein holds title to the Longboat Key property, and

Tidrow is paying a few property-related bills. Once a debtor

establishes property as his homestead, the homestead status

is not lost merely by temporarily renting the property to

another. In re Lloyd, 394 B.R. 605, 611 (Bankr. S.D. Fla

2008); Collins v. Collins, 150 Fla. 374, 377 (Fla. 1942).

      Pasternack also argued Klein should not be entitled to

claim the Longboat Key property as his homestead because Klein

made a false statement on his homestead declaration. (Doc. #

115   at   186:10-188:11).        But      the   Court       need    give     no

consideration      to   the   homestead     declaration       to    reach   the

conclusion       that   the    property      was       Klein’s      homestead.

Additionally, Pasternack failed to offer any case law to

support    the    assertion    that     making     a    misstatement     on    a

homestead declaration defeats a debtor’s homestead claim.

Pasternack’s motion for directed verdict is therefore denied.




                                      32
IV.   Conclusion

      The transfer of the Longboat Key property on September

19, 2015, from Gieger to Ozean Partners was both actually and

constructively fraudulent. Klein subsequently established the

Longboat    Key     property     as        his   homestead    before   the

Pennsylvania judgment was recorded. Therefore, the property

is not subject to attachment and levy.

      The transfer from Gieger to Ozean Partners was still

voidable as a fraudulent transfer. As a result, while a money

judgment cannot be entered against Klein because he is already

Frenkel’s judgment debtor, a money judgment can be entered

against Ozean Partners. Because the amount of Frenkel’s claim

is less than the value of the Longboat Key property, Ozean

Partners    is    liable   for   $318,744.01,        plus    post-judgment

interest.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   The Motion for Directed Verdict (Doc. # 108) is DENIED.

(2)   The Clerk is directed to enter judgment in favor of

      Plaintiff Alla Pasternack, executrix of Plaintiff Leon

      Frenkel’s estate, and against Defendants Bruce Klein and




                                      33
      Ozean Partners, LLC on Counts I and II of the Second

      Amended Complaint.

(3)   Pasternack shall recover from Ozean Partners the amount

      of $318,744.01, plus $62.88 in post-judgment interest

      per day, beginning on July 25, 2017, and continuing until

      judgment is paid.

(4)   Pasternack has thirty days from the date of this Order

      to file any motions for attorney’s fees, costs, and

      prejudgment interest.

(5)   The Clerk is directed to CLOSE this case. The closing of

      this case will not affect the Court’s ability to hear

      and determine any motions for attorney’s fees and costs

      and other post-trial motions.

      DONE and ORDERED in Tampa, Florida, this 25th day of

January, 2019.




                              34
